Order, Family Court, New York County (Susan K. Knipps, J.), entered on or about May 10, 2006, which granted a two-year order of protection in favor of petitioner and against respondent, unanimously affirmed, without costs.
Respondent concedes that the evidence at the fact-finding hearing supports the finding of harassment in the second degree (Penal Law § 240.26 [1], [3]). We reject respondent’s argument that where, at the time of the fact-finding hearing, the parties (daughter and mother) were no longer living together and had little if any contact, and no incidents had occurred since the last incident described in the petition, a dispositional hearing was required to determine the need for an order of protection (see Matter of Hazel P.R. v Paul J.P., 34 AD3d 307, 308 [2006]). Concur—Saxe, J.P., Friedman, Williams, Buckley and Kavanagh, JJ.